DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 11,488,749. Although the claims at issue are not identical, they are not patentably distinct from each other.





Claims
Current Application
1
2
3
4
5
6
7
US Patent No.
11,488,749
1
1
1
2
8
3
4

Claims
Current Application
8
9
10
11
12
13
14
US Patent No. 11,488,749
6
5
5
5
5
5
5

Claims
Current Application
15
16
17




US Patent No. 11,488,749
1
6
8







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0096621) hereafter “Chen” in view of Guo et al. (US 2019/0222040) hereafter “Guo” and further in view of in view of Hu et al. (US 2018/0261362) hereafter “Hu”. 
Regarding claim 1, Chen discloses a polymeric positive temperature coefficient (PPTC) heater (¶ [Abstract]) comprising: a heater body (104) formed of a PPTC polymer matrix (¶ [Abstract]) comprising a conductive filler and a semi- crystalline polymer (¶ [0018]); a first electrode (102) disposed on a first side of the heater body and coupled to a first wire (108); a second electrode (106).
However, Chen fails to disclose the second electrode disposed on the first side of the heater body and spaced apart from the first electrode to define a gap therebetween; wherein the heater body, the first electrode, and the second electrode are arranged in an annular shape.
Guo also teaches the first electrode (110) and the third electrode (116) are separated by a gap of a first predetermined thickness, wherein the gap exposes the PPTC polymer matrix (114) of the heater body (Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s device according to known methods to incorporate the teachings of Guo to use more than two electrodes in the structure in order to allow the active component to undergo a high temperature transition at a second temperature as taught by Guo (¶ [0023]). Since shifting the position of the electrodes would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the first and the third electrodes on an inside surface and the second electrode on an outside surface of the annular shape, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Hu teaches a PPTC device and suggests that it can have any shapes without affecting the functionality of the device (¶ [0039]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen-Guo’s device according to known methods to incorporate the teachings of Hu to form the structure in an annular shape in order to allow the PPTC chip to be installed in different assemblies.
Regarding claim 2, the combination of Chen, Guo and Hu further teaches a third electrode (116 of Guo) disposed on a second side of the heater body opposite the first side and coupled to a second wire, wherein the heater body has a first thickness measured between the first electrode and the third electrode (Fig. 1A of Guo).
Regarding claim 6, Chen further teaches the conductive filler is selected from a group consisting of carbon, graphene, carbon and graphene, conductive ceramic, carbon nanotubes, carbon with carbon nanotubes, and graphene with carbon nanotubes (¶ [0023]).
Regarding claim 7, Chen further teaches the semi-crystalline polymer is selected from a group consisting of polyethylene, polyvinylidene fluoride, ethylene tetrafluoroethylene, ethylene-vinyl acetate, ethylene and acrylic acid copolymer, ethylene butyl acrylate copolymer, and poly-perfluoroalkoxy (¶ [0008]).
Regarding claim 8, the combination of Chen and Hu further teaches most of the claim limitations except for the heater body has a self-regulation temperature of 125°C.
Since the particular parameter of the self-regulation temperature affects the efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the self-regulation temperature in order to achieve the desired level of efficiency for the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 9, Chen discloses a polymeric positive temperature coefficient (PPTC) heater (¶ [Abstract]), comprising: a heater body (104) comprising a conductive filler and a semi-crystalline polymer (¶ [0018]), the heater body being configured into a rectangular sheet having a first thickness; a first electrode (102) disposed on a first side of the heater body, wherein the first electrode is coupled to a first wire (108); and a second electrode (106).
However, Chen fails to disclose the second electrode disposed on the first side of the heater body and spaced apart from the first electrode to define a gap therebetween; wherein the heater body, the first electrode, and the second electrode are arranged in an annular shape.
Guo also teaches the first electrode (110) and the third electrode (116) are separated by a gap of a first predetermined thickness, wherein the gap exposes the PPTC polymer matrix (114) of the heater body (Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s device according to known methods to incorporate the teachings of Guo to use more than two electrodes in the structure in order to allow the active component to undergo a high temperature transition at a second temperature as taught by Guo (¶ [0023]). Since shifting the position of the electrodes would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the first and the third electrodes on an inside surface and the second electrode on an outside surface of the annular shape, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Hu teaches a PPTC device and suggests that it can have any shapes without affecting the functionality of the device (¶ [0039]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen-Guo’s device according to known methods to incorporate the teachings of Hu to form the structure in an annular shape in order to allow the PPTC chip to be installed in different assemblies.
Regarding claim 16, the combination of Chen and Hu further teaches most of the claim limitations except for the heater body has a self-regulation temperature of 125°C.
Since the particular parameter of the self-regulation temperature affects the efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the self-regulation temperature in order to achieve the desired level of efficiency for the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/           Examiner, Art Unit 2833     


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833